                      Case 1:21-md-03010-PKC Document 2 Filed 08/13/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


        In re: Google Digital Advertising Litigation           )
                             Plaintiff                         )
                                v.                             )      Case No.     1:21-md-03010-PKC
                                                               )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Google LLC, Alphabet Inc., and YouTube, LLC                                                                  .


Date:          08/13/2021
                                                                         /s/ Jonathan M. Jacobson
                                                                                          Attorney’s signature


                                                                               Jonathan M. Jacobson, SBN 1350495
                                                                                     Printed name and bar number
                                                                                Wilson Sonsini Goodrich & Rosati
                                                                             1301 Avenue of the Americas, 40th Floor
                                                                                   New York, New York 10019

                                                                                                Address

                                                                                       jjacobson@wsgr.com
                                                                                            E-mail address

                                                                                          (212) 497-7758
                                                                                          Telephone number

                                                                                          (212) 999-5899
                                                                                             FAX number
